Citation Nr: 0802823	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-30 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability.

3.  Whether the reduction of the evaluation for prostate 
cancer from 100 percent to 40 percent, effective April 1, 
2005, was proper.

4.  Entitlement to a permanent 100 percent evaluation for 
prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1969 to 
March 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

With respect to issue of whether the reduction of the 
disability evaluation for prostate cancer, the appeal must be 
remanded for a medical opinion.  The Board finds that remand 
is required because the evidence of record is insufficient 
upon which to base an appellate decision.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if record before the Board contains insufficient 
medical information).  When reducing disability evaluations, 
VA must assess the improvement of the disability, but must 
also view each disability in relation to its history, 
interpret examination reports in light of the whole recorded 
history, and assure that if any change in evaluation is to be 
made, that there has been an actual change in the condition, 
for better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  See 38 C.F.R. §§ 4.1, 4.2, 4.13 (2007); Faust v. 
West, 13 Vet. App. 342, 349-50 (2000) (holding that VA must 
take into account the entire history of the veteran's 
disability regardless of the length of time that the rating 
has been in effect).  

Here, the evidence of record shows that prostate cancer was 
diagnosed in 2001.  In July 2001, the veteran's prostate 
specific antigen (PSA) was 7.1.  The veteran underwent 
radiation and hormone treatment.  PSAs in February 2002 and 
August 2002 were 1, .2, and .5.  An August 2002 VA 
examination diagnosed prostate cancer, currently considered 
in remission.  A February 2003 PSA was .5.  A February 2003 
private medical record noted that the veteran was free of 
recurrent or metastatic disease.  The examiner noted PSA 
values would progress as the effects of the hormone treatment 
wore off.  The August 2003 PSA was .3.  December 2003 VA 
examination found that prostate cancer appeared to be in 
remission.  The February 2004 PSA was .4.  A May 2004 VA 
examination found prostate cancer, in remission.  An August 
2004 PSA was .3.  A November 2004 VA examination diagnosed 
prostate cancer without evidence of metastatic disease.  PSAs 
in February, May, August, and October 2005 were .54, 1.07, 
1.64, and 1.76.  In an October 2005 letter, a private 
physician noted recent PSA progression that could be a 
biochemical failure or a benign PSA spike.  A November 2005 
VA examination noted recent PSA progression.  The diagnosis 
was prostate cancer with increasing PSA, suggestive of 
recurrence.  PSAs in  January, April, and August 2006 were 
2.30, 2.99, and 4.84.  In a September 2006 letter, a private 
physician noted a PSA failure with recent onset of 
significant PSA velocity.  The physician noted that there was 
no cure for prostate cancer which requires intermittent 
treatment for life.  September 2006 private records showed 
that a magnetic resonance imaging report (MRI) revealed 
possible metastatic lesion and that a repeat MRI should be 
done in approximately 112 days.  A May 2007 email from the 
veteran's private physician noted that the veteran's prostate 
cancer has no cure and would require intermittent treatment 
for the remainder of his life.  The Board finds that the 
medical evidence of record is unclear regarding the existence 
and dates of remission and recurrence.  Accordingly, the RO 
must obtain a clarifying medical opinion.

With respect to the claim of entitlement to an increased 
evaluation for post-traumatic stress disorder (PTSD), the 
appeal must be remanded for an examination.  VA's duty to 
assist includes providing a new medical examination when a 
veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); see 38 C.F.R. § 3.326 (a) 
(2007).  The most recent PTSD examination was in October 
2005.  At the February 2007 Board hearing, the veteran 
asserted that his PTSD had worsened.  Accordingly, the RO 
must provide the veteran with a psychiatric examination. 

With respect to the claim of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability (TDIU), the appeal must be remanded for an 
examination.  In adjudicating a claim for TDIU, VA may not 
reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 
Vet. App. 532, 537 (1994).  VA has a duty to supplement the 
record by obtaining an examination, which includes an opinion 
regarding the effect of service-connected disabilities on the 
ability to work.  Friscia, 7 Vet. App. at 297; see also 
Beaty, 6 Vet. App. at 538.  There is no such medical opinion 
of record.  Accordingly, the RO must provide the veteran with 
a medical examination.  

With respect to the issue of entitlement to a permanent 100 
percent evaluation for prostate cancer, the appeal must be 
remanded for issuance of a statement of the case (SOC).  When 
a notice of disagreement has been filed, the RO must issue an 
SOC.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) 
(noting that the filing of a notice of disagreement initiates 
the appeal process and requires VA to issue a statement of 
the case).  In a December 2006 rating decision, the RO 
increased the prostate cancer evaluation to 100 percent.  In 
January 2007, the veteran filed a notice of disagreement 
alleging entitlement to a permanent 100 percent disability 
evaluation.  The RO did not issue a statement of the case.  
The Board is, therefore, obligated to remand this issue.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a medical opinion 
from the veteran's private physician, Dr. 
G.M.  If Dr. G.M. is unavailable or does 
not respond to a request for an opinion, 
the RO must obtain an opinion from an 
appropriate VA specialist.  The examiner 
(whether it be Dr. G.M. or the VA 
examiner) must clarify the status of the 
veteran's prostate carcinoma.  The 
examiner must assess the entire history of 
the veteran's prostate carcinoma by 
reviewing the evidence of record.  The 
examiner must opine whether, and at what 
point, there was 1) evidence of metastasis 
of the prostate carcinoma, 2) local 
reoccurrence of the prostate carcinoma, 
and/or 3) remission of the prostate 
carcinoma.  If there was remission with 
recurrence, the examiner must provide the 
dates of such occurrences, pointing to 
evidence in the record, to specifically 
include PSA levels.  The examiner must 
also provide the results of the 2nd 
magnetic resonance imaging that was to be 
conducted as noted in September 2006 
private medical records.  The examiner 
must also provide a discussion of PSA 
velocity, to include clarifying the date 
and significance of PSA velocity as noted 
in the September 2006 letter.  The 
examiner must also provide clarification 
of PSA failure, to include clarifying the 
date and significance of such failure as 
noted in the September 2006 letter.  The 
physician must set forth the complete 
rationale underlying any conclusions drawn 
regarding the opinion expressed, to 
include, as appropriate, citation to 
specific evidence in the record.  The 
report prepared should be typed.

2.  The RO must schedule the veteran for a 
comprehensive VA psychiatric examination 
to determine the current severity of the 
veteran's PTSD.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must comment upon the 
presence or absence, and the frequency or 
severity of the following symptoms due to 
PTSD:  depressed mood; anxiety; 
suspiciousness; panic attacks; chronic 
sleep impairment; mild memory loss (such 
as forgetting names, directions or recent 
events); flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only highly 
learned material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global Assessment 
of Functioning score together with an 
explanation of what the score represents 
in terms of the veteran's psychological, 
social, and occupational functioning.  The 
examiner must provide an opinion as to 
whether the veteran's PTSD renders him 
unable to obtain or retain employment.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

3.  The RO must schedule the veteran for a 
VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner must elicit from the 
veteran, and record for clinical purposes, 
a full work and educational history.  
Based on the review of the claims file, 
the examiner must provide an opinion as to 
whether the veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, consistent with 
his education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  
The report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

